     Case 5:18-cv-00118-C Document 16 Filed 12/19/18                  Page 1 of 1 PageID 50



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION


KEVIN J. SMITH,                                     )
                                                    )
                          Plaintiff,                )
                                                    )
V.                                                  )
                                                    )
CHW GROUP, INC.                                     )
d/b/a Choice Home Warranty,                         )
                                                    )
                          Defendant.                )   Civil Action No. 5: 18-CV-118-C

                                                ORDER

        The parties have indicated to the Court that they have settled this case. Accordingly, this

case is ADMINISTRATIVELY CLOSED without prejudice to its being reopened to enter an

order of dismissal or to enter other orders if the settlement is not consummated. Counsel in this

case are ORDERED to file the papers necessary to dismiss this action on or before 30 days from

the date of this order.

        SO ORDERED this          / o/   day of December, 201
